Per Curiam:
In his first point for charge the plaintiff, conceding the facts to be as claimed by defendants, asked the court to instruct the jury to render a verdict in his favor. That request was refused, and the learned judge, affirming the converse proposition of defendants, charged “ that, the facts being admitted to be as shown by the defendants, the plaintiff is not entitled to recover, and the verdict must be for the defendants.” The case was thus made to turn upon the facts as shown by defendants, and the decision was adverse to the plaintiff. In view of the facts shown by defendants, and conceded by plaintiff, we are not convinced that there was any error in the rulings complained of in the first and second specifications.
One of the facts referred to is that James Beatty was appealed to by one of his brothers to assist them in paying the judgments that were then pressing them, including that of the plaintiff, and he agreed to do so. For that purpose he called on the plaintiff, Mr. Phillips, about the 1st of September, 1881, and offered to pay the amount of his judgment; but he declined to act, and directed him to go to Mr. Kaine, and see him about it. James Beatty then saw Coldren, who had control of the executions, and proposed to pay the amount of them, provided *434.the judgments were assigned to Mm. Before paying the •money, however, he saw Mr. Kaine, and asked him if it would .be all right for him to pay the money to Coldren. Kaine said it would;- “that Coldren was doing business for him, and whatever he did would be all right, and that lie (Kaine) would sign the necessary papers.” On the day the defendant’s real estate was advertised for sale, James Beatty, in company with his brother Samuel, one of the defendants, called at Mr. Kaine’s office, found Mr. Coldren there, paid him the amount of plaintiff’s judgment, and took the receipt that was given in evidence. This, in connection with the fact that both Kaine and Coldren were attornéys of record in the case for plaintiff, was sufficient to authorize the payment. The assignments of error-are not sustained.
Judgment affirmed.